 



Exhibit 10.1
SETTLEMENT AGREEMENT
I. PARTIES
     This Settlement Agreement (“Agreement”) is entered into among the United
States of America, acting through the United States Department of Justice and on
behalf of the Office of Inspector General (“OIG-HHS”) of the Department of
Health and Human Services (“HHS”) (collectively the “United States”); and Zimmer
Holdings, Inc. on behalf of its wholly owned subsidiary, Zimmer, Inc. (Zimmer
Holdings, Inc. and Zimmer, Inc. are hereinafter, all of the above, collectively
referred to as “Zimmer”) (hereinafter referred to as “the Parties”), through
their authorized representatives.
II. PREAMBLE
     As a preamble to this Agreement, the Parties agree to the following:
          A. Zimmer Holdings, Inc. is a publically traded Delaware corporation
headquartered in Warsaw, Indiana. Zimmer, Inc. is a wholly owned subsidiary of
Zimmer Holdings, Inc. and also headquartered in Warsaw, Indiana. Zimmer
manufactures and distributes orthopaedic medical devices.
          B. The United States contends that Zimmer caused to be submitted
improper claims for payment to the Medicare Program (Medicare), Title XVIII of
the Social Security Act, 42 U.S.C. §§ 1395-1395hhh.
          C. The United States contends that it has certain civil claims, as
specified in Section III, Paragraph 5, below, against Zimmer for engaging in the
following conduct during the period from January 1, 2002 to December 31, 2006
(hereinafter the “Covered Conduct”):
Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

 



--------------------------------------------------------------------------------



 



               Zimmer used, and conspired to use, various forms of financial
arrangements to induce orthopaedic surgeons to cause providers to use Zimmer’s
hip and knee joint replacement implants in order to maintain and increase
Zimmer’s market share. These financial arrangements came in the form of
fee-for-service contracts, fixed fee contracts, and product development
contracts, among others. The United States contends that certain of these
financial arrangements were improper, that the remuneration paid thereunder was
improper and/or unlawful, and that these arrangements caused hospitals and
physicians to submit false and fraudulent claims for replacement of hip and knee
joints using Zimmer implants to Medicare.
          D. The United States contends also that it has certain administrative
claims, as specified in Section III, Paragraph 6, against Zimmer for engaging in
the Covered Conduct.
          E. Zimmer denies that it engaged in any wrongdoing and specifically
denies that any of the payments, services, or remuneration were illegal,
improper, or resulted in any false or fraudulent claims.
          F. This Agreement is neither an admission of any facts or liability by
Zimmer nor a concession by the United States that its claims are not well
founded.
          G. To avoid the delay, uncertainty, inconvenience, and expense of
protracted litigation of the above claims, the Parties mutually desire to reach
a full and final settlement pursuant to the Terms and Conditions below.
III. TERMS AND CONDITIONS
     NOW THEREFORE, in consideration of the mutual promises, covenants, and
obligations set forth below, and for good and valuable consideration as stated
herein, the Parties agree as follows:
Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

Page 2 of 15



--------------------------------------------------------------------------------



 



               1. Zimmer agrees to pay to the United States $169,523,904 (ONE
HUNDRED SIXTY-NINE MILLION, FIVE HUNDRED TWENTY-THREE THOUSAND, NINE HUNDRED AND
FOUR dollars ) (the “Settlement Amount”). Zimmer agrees to pay the Settlement
Amount by electronic funds transfer pursuant to written instructions to be
provided by the United States Attorney’s Office for the District of New Jersey.
Zimmer shall make this electronic funds transfer no later than four o’clock in
the afternoon (4:00 p.m.) EST on September 28, 2007.
               2. Zimmer has executed contemporaneously with this Agreement, a
Deferred Prosecution Agreement (“DPA”) with the United States which is annexed
hereto as Exhibit A and incorporated herein by reference.
               3. Default. In the event that Zimmer breaches the terms of this
Agreement or the DPA (as defined in Paragraph 51 of the DPA), Zimmer shall be in
Default of its obligations under this Agreement (“Default”). The United States
will provide written notice of the Default, and Zimmer shall have an opportunity
to cure such Default within fourteen (14) days from the date of receipt of the
notice. Notice of Default will be delivered to counsel for Zimmer, or to such
other representative as Zimmer shall designate in advance in writing.
               4. Exclusion. In the event a Default is not cured within fourteen
(14) day period specified in Paragraph 3, above, the OIG-HHS may exclude Zimmer
from participating in all Federal health care programs. Such exclusion shall
have national effect and shall also apply to all other federal procurement and
nonprocurement programs. Federal health care programs shall not pay anyone for
services, including administrative and management services, or items
manufactured, furnished, or distributed by Zimmer in any capacity while Zimmer
is excluded.
Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

Page 3 of 15



--------------------------------------------------------------------------------



 



This payment prohibition applies to Zimmer and all other individuals and
entities (including, for example, anyone who employs or contracts with Zimmer,
and any hospital or other provider where Zimmer provides services). The
exclusion applies regardless of who submits the claim or other request for
payment. Zimmer shall not submit or cause to be submitted to any Federal health
care program any claim or request for payment for services or items
manufactured, furnished, or distributed by Zimmer during the exclusion.
Violation of the conditions of the exclusion may result in criminal prosecution,
the imposition of civil monetary penalties and assessments, and an additional
period of exclusion. Zimmer further agrees to hold the Federal health care
programs, and all federal beneficiaries and/or sponsors, harmless from any
financial responsibility for services or items manufactured, furnished or
distributed to such providers, beneficiaries or sponsors after the effective
date of the exclusion. Zimmer waives any further notice of the exclusion under
42 U.S.C. § 1320a-7(b)(7), and agrees not to contest such exclusion either
administratively or in any state or federal court. Reinstatement to program
participation is not automatic. If at the end of the period of exclusion Zimmer
wishes to apply for reinstatement, Zimmer must submit a written request for
reinstatement to the OIG in accordance with the provisions of 42 C.F.R. §§
1001.3001-.3005. Zimmer will not be reinstated unless and until the OIG approves
such request for reinstatement.
          5. Subject to the exceptions in Paragraph 7, below, in consideration
of the obligations of Zimmer set forth in this Agreement, conditioned upon
Zimmer’s full payment of the Settlement Amount, the United States (on behalf of
itself, its officers, agents, agencies, and departments) agrees to release
Zimmer together with its current and former parent corporations; direct and
indirect subsidiaries; brother or sister corporations; divisions; and
affiliates; and the
Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

Page 4 of 15



--------------------------------------------------------------------------------



 



predecessors, successors and assigns of any of them from any civil or
administrative monetary claim the United States has or may have under the False
Claims Act, 31 U.S.C. §§ 3729-3733; the Antikickback Act, 41 U.S.C. § 55; the
Civil Monetary Penalties Law, 42 U.S.C. §
1320a-7a; the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812; and any
statutory provision applicable to the federally-funded programs in this
Agreement for which the Civil Division, United States Department of Justice has
actual and present authority to assert and compromise pursuant to 28 C.F.R.
Part 0, Subpart I, § 0.45(d); and common law claims including payment by
mistake, unjust enrichment, and disgorgement or fraud, breach of contract and
recoupment for the Covered Conduct
               6. In consideration of the obligations of Zimmer set forth in
this Agreement and in the Corporate Integrity Agreement (“CIA”) entered into
between OIG-HHS and Zimmer, and conditioned upon Zimmer’s full payment of the
Settlement Amount, the OIG-HHS agrees to release and refrain from instituting,
directing, or maintaining any administrative claim or action seeking exclusion
from Medicare, Medicaid, and other Federal health care programs (as defined in
42 U.S.C. § 1320a-7b(f)) against Zimmer, together with its current and former
parent corporations; direct and indirect subsidiaries; brother or sister
corporations; divisions; and affiliates; and the predecessors, successors and
assigns of any of them, under 42 U.S.C. § 1320a-7a (Civil Monetary Penalties
Law) or 42 U.S.C. § 1320a-7(b)(7) (permissive exclusion for fraud, kickbacks,
and other prohibited activities) for the Covered Conduct, except as reserved in
Paragraph 7, below, and as reserved in this Paragraph. The OIG-HHS expressly
reserves all rights to comply with any statutory obligations to exclude Zimmer,
together with its current and former parent corporations; each of its direct and
indirect subsidiaries; brother or sister
Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

Page 5 of 15



--------------------------------------------------------------------------------



 



corporations; divisions; current or former owners, officers, directors, and
affiliates; and the successors and assigns of any of them, from Medicare,
Medicaid, or other Federal health care programs under 42 U.S.C. § 1320a-7(a)
(mandatory exclusion) based upon the Covered Conduct. Nothing in this Paragraph
precludes the OIG-HHS from taking action against entities or persons, or for
conduct and practices, for which claims have been reserved in Paragraph 7,
below.
               7. Notwithstanding any term of this Agreement, specifically
reserved and excluded from the scope and terms of this Agreement as to any
entity or person (including Zimmer) are the following:
                    a. Any civil, criminal, or administrative liability arising
under Title 26, U.S. Code (Internal Revenue Code);
                    b. Any criminal liability;
                    c. Except as explicitly stated in this Agreement, any
administrative liability, including mandatory exclusion from Federal health care
programs;
                    d. Any liability to the United States (or its agencies) for
any conduct other than the Covered Conduct;
                    e. Any liability based upon such obligations as are created
by this Agreement;
                    f. Any liability for personal injury or property damage or
for other consequential damages arising from the Covered Conduct;
                    g. Any liability for failure to deliver goods or services
due;
                    h. Any liability of individuals, including officers and
employees; and
Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

Page 6 of 15



--------------------------------------------------------------------------------



 



                    i. Any liability for express or implied warranty claims or
other claims for defective or deficient products or services.
               8. Zimmer waives and shall not assert any defenses Zimmer may
have to any criminal prosecution or administrative action relating to the
Covered Conduct, which defenses may be based in whole or in part on a contention
that, under the Double Jeopardy Clause in the Fifth Amendment of the
Constitution, or under the Excessive Fines Clause in the Eighth Amendment of the
Constitution, this Agreement bars a remedy sought in such criminal prosecution
or administrative action. Nothing in this Paragraph or any other provision of
this Agreement constitutes an agreement by the United States concerning the
characterization of the Settlement Amount for purposes of the Internal Revenue
laws, Title 26 of the United States Code.
               9. Zimmer, together with its current and former parent
corporations; each of its direct and indirect subsidiaries; brother or sister
corporations; divisions; current or former owners, officers, directors, and
affiliates; and the successors and assigns of any of them, fully and finally
releases the United States, its agencies, employees, servants, and agents from
any claims (including attorney’s fees, costs, and expenses of every kind and
however denominated) that Zimmer, together with its current and former parent
corporations; each of its direct and indirect subsidiaries; brother or sister
corporations; divisions; current or former owners, officers, directors, and
affiliates; and the predecessors, successors and assigns of any of them, has
asserted, could have asserted, or may assert in the future against the United
States, its agencies, employees, servants, and agents, related to the Covered
Conduct and the United States’ investigation and prosecution thereof.
Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

Page 7 of 15



--------------------------------------------------------------------------------



 



               10. The Settlement Amount shall not be decreased as a result of
the denial of claims for payment now being withheld from payment by any Medicare
carrier or intermediary or any state payer, related to the Covered Conduct; and,
if applicable, Zimmer agrees not to resubmit to any Medicare carrier or
intermediary or any state payer any previously denied claims related to the
Covered Conduct, and agrees not to appeal any such denials of claims.
               11. Zimmer agrees to the following:
                    a. Unallowable Costs Defined: That all costs (as defined in
the Federal Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII
and XIX of the Social Security Act, 42 U.S.C. §§ 1395-1395hhh and 1396-1396v;
and the regulations and official program directives promulgated thereunder)
incurred by or on behalf of Zimmer, together with its current and former parent
corporations; each of its direct and indirect subsidiaries; brother or sister
corporations; divisions; current or former owners, officers, directors,
employees, shareholders, agents, and affiliates; and the predecessors,
successors and assigns of any of them in connection with the following shall be
“unallowable costs” on government contracts and under the Medicare Program,
Medicaid Program, TRICARE Program, and Federal Employees Health Benefits Program
(FEHBP):
                         (1) the matters covered by this Agreement and any
related plea or deferred prosecution agreement;
                         (2) the United States’ audit(s) and civil and any
criminal investigation(s) of the matters covered by this Agreement;
Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

Page 8 of 15



--------------------------------------------------------------------------------



 



                         (3) Zimmer’s investigation, defense, and corrective
actions undertaken in response to the United States’ audit(s) and civil and any
criminal investigation(s) in connection with the matters covered by this
Agreement (including attorney’s fees);
                         (4) the negotiation and performance of this Agreement
and any plea or deferred prosecution agreement;
                         (5) the payment Zimmer makes to the United States
pursuant to this Agreement, including any costs and attorneys fees; and
                         (6) the negotiation of, and obligations undertaken
pursuant to the CIA to:
                              (i) retain an independent review organization to
perform annual reviews as described in Section III of the CIA; and
                              (ii) prepare and submit reports to the OIG-HHS.
However, nothing in this Paragraph 1 l.a.(6) that may apply to the obligations
undertaken pursuant to the CIA affects the status of costs that are not
allowable based on any other authority applicable to Zimmer. (All costs
described or set forth in this Paragraph 11.a. are hereafter “unallowable
costs.”)
                    b. Future Treatment of Unallowable Costs: If applicable,
these unallowable costs shall be separately determined and accounted for by
Zimmer, and Zimmer shall not charge such unallowable costs directly or
indirectly to any contracts with the United States or any State Medicaid
program, or seek payment for such unallowable costs through any cost report,
cost statement, information statement, or payment request submitted by Zimmer or
any of its subsidiaries or affiliates to the Medicare, Medicaid, TRICARE, or
FEHBP Programs.
Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

Page 9 of 15



--------------------------------------------------------------------------------



 



                    c. Treatment of Unallowable Costs Previously Submitted for
Payment: If applicable, Zimmer further agrees that within 90 days of the
Effective Date of this Agreement it shall identify to applicable Medicare and
TRICARE fiscal intermediaries, carriers, and/or contractors, and Medicaid and
FEHBP fiscal agents, any unallowable costs (as defined in this Paragraph)
included in payments previously sought from the United States, or any State
Medicaid program, including, but not limited to, payments sought in any cost
reports, cost statements, information reports, or payment requests already
submitted by Zimmer or any of its subsidiaries or affiliates, and shall request,
and agree, that such cost reports, cost statements, information reports, or
payment requests, even if already settled, be adjusted to account for the effect
of the inclusion of the unallowable costs. Zimmer agrees that the United States,
at a minimum, shall be entitled to recoup from Zimmer any overpayment plus
applicable interest and penalties as a result of the inclusion of such
unallowable costs on previously-submitted cost reports, information reports,
cost statements, or requests for payment.
     Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice and/or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by Zimmer or any of its subsidiaries or affiliates on the
effect of inclusion of unallowable costs (as defined in this Paragraph) on
Zimmer or any of its subsidiaries or affiliates’ cost reports, cost statements,
or information reports. Nothing in this Agreement shall constitute a waiver of
the rights of the United States to examine or reexamine the unallowable costs
described in this Paragraph.
Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

Page 10 of 15



--------------------------------------------------------------------------------



 



               12. This Agreement is intended to be for the benefit of the
Parties only. The Parties do not release any claims against any other person or
entity, except to the extent provided for in Paragraphs 5, 6 and 13.
               13. Zimmer waives and shall not seek payment for any of the
health care billings covered by this Agreement from any health care
beneficiaries or their parents, sponsors, legally responsible individuals, or
third party payors based upon the claims defined as Covered Conduct.
               14. Zimmer warrants that it has reviewed its financial situation
and that it currently is solvent within the meaning of 11 U.S.C. §§ 547(b)(3)
and 548(a)(l)(B)(ii)(I), and shall remain solvent following its payment to the
United States of the Settlement Amount. Further, the Parties warrant that, in
evaluating whether to execute this Agreement, they (a) have intended that the
mutual promises, covenants, and obligations set forth constitute a
contemporaneous exchange for new value given to Zimmer, within the meaning of 11
U.S.C. § 547(c)(1); and (b) conclude that these mutual promises, covenants, and
obligations do, in fact, constitute such a contemporaneous exchange. Further,
the Parties warrant that the mutual promises, covenants, and obligations set
forth herein are intended to and do, in fact, represent a reasonably equivalent
exchange of value that is not intended to hinder, delay, or defraud any entity
to which Zimmer was or became indebted, on or after the date of this transfer,
all within the meaning of 11 U.S.C. § 548(a)(1).
               15. Each Party to this Agreement shall bear its own legal and
other costs incurred in connection with this matter, including the preparation
and performance of this Agreement.
Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

Page 11 of 15



--------------------------------------------------------------------------------



 



               16. Zimmer represents that this Agreement is freely and
voluntarily entered into without any degree of duress or compulsion whatsoever.
               17. This Agreement is governed by the laws of the United States.
The Parties agree that the exclusive jurisdiction and venue for any dispute
arising between and among the Parties under this Agreement is the United States
District Court for the District of New Jersey, except that disputes arising
under the CIA shall be resolved exclusively under the dispute resolution
provisions in the CIA.
               18. This Agreement and any other agreement incorporated herein by
reference, including the DPA, constitute the complete agreement between the
Parties. This Agreement may not be amended except by written consent of the
Parties, except that only the OIG-HHS and Zimmer must agree in writing to a
modification of the terms of the CIA.
               19. The individuals signing this Agreement on behalf of Zimmer
represent and warrant that they are authorized by Zimmer to execute this
Agreement. The United States signatories represent that they are signing this
Agreement in their official capacities and that they are authorized to execute
this Agreement.
               20. This Agreement may be executed in counterparts, each of which
constitutes an original and all of which constitute one and the same Agreement.
               21. This Agreement is binding on Zimmer’s successors,
transferees, heirs, and assigns.
               22. This Agreement is effective on the later of (1) the date of
signature of the last signatory to the Agreement; or (2) the date the Court
approves the DPA (“Effective Date” of
Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

Page 12 of 15



--------------------------------------------------------------------------------



 



the Agreement). Facsimiles of signatures shall constitute acceptable, binding
signatures for purposes of this Agreement.
[SIGNATURE BLOCKS ON FOLLOWING PAGE].
Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

Page 13 of 15



--------------------------------------------------------------------------------



 



THE UNITED STATES OF AMERICA

             
DATED: 9-27-07
  BY:   /s/ Christopher J. Christie    
 
           
 
      CHRISTOPHER J. CHRISTIE
United States Attorney
District of New Jersey
   
 
           
DATED: 9-27-07
           
 
  BY:   /s/ Gregory E. Demske    
 
           
 
      GREGORY E. DEMSKE    
 
      Assistant Inspector General for
Legal Affairs    
 
      Office of Counsel to the Inspector General    
 
      Office of Inspector General    
 
      United States Department of Health and Human Services    

Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

Page 14 of 15



--------------------------------------------------------------------------------



 



ZIMMER HOLDINGS, INC. on Behalf of its Wholly Owned Subsidiary ZIMMER, INC. -
DEFENDANT

             
DATED: 9/27/07
  BY:   /s/ David C. Dvorak    
 
                Name:     David C. Dvorak         Title:   Chief Executive
Officer
President    
 
                FULBRIGHT & JAWORSKI, LLP    
 
           
DATED: 9/27/07
  BY:   /s/ Frederick Robinson    
 
                FREDERICK ROBINSON, ESQ.         Counsel for Zimmer Holdings,
Inc.    

Settlement Agreement Between the United States
of America and Zimmer Holdings, Inc.

Page 15 of 15